                Case 18-17772-LMI        Doc 37     Filed 10/08/18     Page 1 of 14



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                        Case   No.: 18-17772-LMI
TatianaDiaz,                                                  Chapter 7
       Debtor(s)


                CHAPTER 7 TRUSTEE'S MOTION TO SELL REAL
       PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
          AND INTERESTS PURSUANT TO 11 U.S.C. 8 363(B). (F), AND (M)

       COMES NOW Drew M Dillworth (the "Trustee"), duly appointed Chapter 7 Trustee for

the above-referenced debtor (the "Debtor"), and hereby files this motion ("Motion") for entry     of

an order authorizing the Trustee to sell certain real property free and clear of all liens,

encumbrances, and interests. In support thereof, the Trustee respectfully states as follows:

                                         JURISDICTION

       1.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. $$ 157

and 1334. This rnatter is a core proceeding within the meaning of 28 U.S.C. $ 157(bX2)(A), (M),

(N), and (O).

       2.       Venue is proper before this Court pursuant to 28 U.S.C. $$ 1408 and 1409.

       3.       The basis for the relief requested is 11 U.S.C. $$ 363(b), (f), and (m), and Federal

Rules of Bankruptcy Procedure 2002 and 6004.

                                         BACKGROUND

       4.       On June 28,2018, the Debtor commenced this case by filing a voluntary petition

for relief under Chapter 7 of the United States Bankruptcy Code (the "Petition Date").

       5.       Thereafter, the Trustee was appointed as the Chapter 7 trustee in this case.

       6.       The Debtor own real property, by virtue of a deed, located at 4502 Nw 194th St,

Miami Gardens, FL 33055 (the "Property").
               Case 18-17772-LMI             Doc 37       Filed 10/08/18    Page 2 of 14



       7   .   The Debtor scheduled the Property as having a value of $87,500.00 subject to a

mortgage in favor of Shellpoint (the "Secured Creditor") in the amount owed on the Petition

Date of approximately    $1I   1,086.00.

                                           RELIEF REOUESTED

       8.      The Trustee requests the entry of an order pursuant to Section 363 of                  the

Bankruptcy Code approving the sale of the Property by Auction (as defined below), using the

services of ADC (as defined below), free and clear of all liens, claims, encuntbrances, and interests.

Importantly, the Secured Creditor consents to the Property's sale and the creation of a carve-out

fund (the "Carve-Out Fund") that will enable an opportunity for the costs of this case to be paid

and potential recovery     for other creditors. The Trustee seeks to sell the Property under
circumstances that could yield no sale proceeds to the junior lien holders and requests that any

creditor (othel than the Secured Creditor) asserting an interest or secured claim against the Property

tirnely assert and substantiate the basis for such asserted interest or secured claim. Absent

affirrnative objection   to the   proposed sale   by any affected interests fiunior        lienholders or

otherwise), the Court    will authorize the sale of the Property free and clear of any such asserted

interest or security interest, with such claims, at best, being treated as general unsecured claims.

                                           BASIS FOR RELIEF

       A.      The Auction and Sale of the                ertv Should Re Annroved

       9.      The Trustee seeks the Court's authority to sell the Property free and clear of all

liens, claims, encumbrances, and interests, pursuant to the Auction procedures described below.

       10.     Pursuant    to Section 363(b) of the Bankruptcy Code, a trustee, after notice         and

hearing, may use, sell, or lease properly of the Debtor's estate other than in the ordinary course    of

business. The Court should approve the sale           if the Trustee   can demonstrate a sound business




                                                      2
                  Case 18-17772-LMI           Doc 37        Filed 10/08/18    Page 3 of 14




iustification for the sale and if the sale process is fair, open, and reasonable. See Of/icial Comm.

Of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay Corp.),

973F.2d141,143 (2dCir. 1992);see also Inre Sarah's Tent, LLC,396 8.R.571,573 (Bankr.

S.D. Fla. 2008). Further, Bankruptcy Rule 6004(f) contemplates sales outside of the ordinary

course of business made by public auction.

        I   1.    The Trustee, through the services of Auction.com ("ADe"), intends to offer the

Property for sale (the "Auction") following a 21-day multi-channel marketing campaign with

exposure on Auction.com, Trulia and         Zillow. During     the 21-day rnarketing period, Lisa Kennedy

(the "Listing Agent")     will   also list the Property on the Multiple Listing Service and hold at least

two open houses, to the extent possible. The Auction of the Property will commence after the2l-

day marketing period per the advertised and applicable start and end dates/times.            If the Property

receives a bid that is sufficient to meet the reserve price, then the Property is sold to the winning

bidder. If the reserve is not met by the end of the first Auction, then ADC will advertise            a second


Auction to commence one week later. If the reserve price is not met at the second auction, ADC

will advertise and commence a third Auction          one week   later. In summary, unless the reserve price

is met, ADC      will run three   consecutive Auctions in three consecutive weeks in order to provide

the Property with sufficient exposure to the marketplace.         If the reserve price is not met   at the third

Auction, the Secured Creditor will then utihze its right to purchase the Property by credit bid. As

part of this process, there will be auction procedures, described below, to maximize the value of

the Property.

        12.       The Auction     will facilitate a sale that is in the best interest of the creditors of the

bankruptcy estate. As such, the Trustee, in the exercise of his business judgment, submits that the

sale price resulting from the Auction      will   be fair and reasonable.




                                                        a
                                                        J
               Case 18-17772-LMI         Doc 37       Filed 10/08/18   Page 4 of 14



        13.    The Trustee and ADC will use the following procedures to conduct the Auction and

sale of the Property

                       o      Pronertv     he Sold The Property that is offered at the
                       Auction shall be sold pursuant to Section 363 of the Bankruptcy
                       Code free and clear of all liens, claims, encumbrances, and interests.

                       o       The Auction Date: The first "Auction Date" shall not be set
                       until entry of an order by the Bankruptcy Court approving the
                       Motion to Sell. The first "Auction Date" shall be a date selected by
                       ADC that is at least 2l days following the entry of an order by the
                       Bankruptcy Court approving the retention of ADC; provided
                       however that the Auction Date may be adjourned from time to time
                       by posting a notice of adjournment on ADC's website.

                       o        Resistration Process: Each party wishing to participate in
                       the Auction shall submit an on-line registration form on the website
                       established by ADC for the Auction to qualify as a bidder. The
                       registration form shall, among other things: (D contain such
                       information as reasonably requested by ADC to identify the
                       potential bidder; and (ii) require a credit card authorization for
                       payment of a deposit (in an amount to be determined by ADC in
                       consultation with the Trustee), which deposit will either (a) not be
                       charged, if the bidder is not the winning bidder, (b) not be charged,
                       if the bidder is the winning bidder and timely consummates the sale
                       pursuant to the Sale Documents, or (c) may be charged, if the bidder
                       is the winning bidder but fails to timely consummate the sale,
                       including fails to execute the Sale Documents promptly following
                       completion of the Auction. The Secured Creditor shall be deemed
                       to be a qualified bidder at the Auction and shall not be required to
                       submit a registration form or deposit. ADC, in consultation with the
                       Trustee, shall have the right to disqualify any potential bidder as a
                       qualified bidder if such bidder fails to complete the registration
                       process.

                       o       Bid Procedure: Prior to the commencement of the first
                       Auction Date, the Secured Creditor shall provide a written notice
                       (the "Secured Creditor Notice") to the Trustee and ADC of the
                       amount of its credit bid pursuant to Section 363(k) of the
                       Bankruptcy Code. The Secured Creditor Notice shall also include
                       the following information: (i) a minimum purchase price for the sale
                       of the Property acceptable to the Secured Creditor (the "Reserve
                       Price"); (ii) the Secured Creditor's initial credit bid amount to serve
                       as the opening bid for the Auction (the "Opening Bid"), which may
                       be less than the Reserve Price; and (iii) the bidding increment(s)
                       ("Bidding Increments") for each round of bidding after the Opening


                                                  4
                  Case 18-17772-LMI             Doc 37         Filed 10/08/18       Page 5 of 14



                           Bid.   I The Bidding Increments may be adjusted upwards or
                           downwards during the Auction for each bidding round in the
                           discretion of ADC to facilitate the most competitive bidding. The
                           Secured Creditor Notice shall be the sole authorization required by
                           the Trustee and ADC to consider the submission of the Opening Bid
                           and any competing bid(s) by the Secured Creditor pursuant to
                           Section 363(k) of the Bankruptcy Code.2

                           o      Winnine Bid Amount: The "Winning Bid Amount" shall
                           be the highest or otherwise best bid selected by the Trustee and
                           ADC, consistent with the Secured Creditor Notice, during the
                           Auction.

                           o       Buyer's Premium: In addition to the Winning Bid Amount,
                           the winning bidder shall pay a "Buyer's Pretnium" equal to the
                           greater of $2,500 or five (5%) of the Winning Bid Amount, which
                           shall be paid at closing directly to ADC as its commission (the
                           "Buyer's Premium"). ADC shall not be entitled to any other
                           compensation. No Buyer's Premium shall be paid when the highest
                           bid is the Secured Creditor's credit bid. ADC shall not split or
                           otherwise share the Buyer's Premium with any other person or
                           entity. The estate shall not be responsible or obligated to pay any
                           compensation to ADC.

                           a          Total Purchase Price    The actual total purchase price
                           ("Total Purchase Price") at closing will be equal to the Winning Bid
                           Amount plus the Buyer's Premium.

                           .          Listins Agent's Commission: The Listing Agent shall
                           receive up to 3Yo of the Winning Bid Amount for any sale that closes
                           to a third party buyer (the "Commission"). No Commission shall be
                           paid when the highest bid is the Secured Creditor's credit bid. The
                           Listing Agent shall not be entitled to any other compensation. The
                           Listing Agent shall not split or otherwise share the Commission with
                           any other person or entity, except that ifthe buyer is represented by
                           a real estate agent, the Listing Agent and buyer's real estate agent
                           may split or share the Commission by agreement. The Secured
                           Creditor agrees to pay the Commission when earned and the estate
                           shall not be responsible or obligated to pay any compensation to the
                           Listing Agent.


I If not otherwise set forth in the Secured Creditor Notice, the Reserve Price, the Opening Bid, and the initial Bidding
Increments may be established by ADC in consultation with the Trustee and the Secured Creditor; plqvidsd, however
that ADC may adjust Bidding Increments upwards or downwards during the Auction in its discretion.
2 Without limiting the foregoing, ADC shall be authorized to increase Bidding Increments automatically during the
Auction on behalf of the Secured Creditor to the extent of the authorization provided for in the Secured Creditor
Notice.



                                                           5
                  Case 18-17772-LMI              Doc 37         Filed 10/08/18       Page 6 of 14



                            .     e-alvg;1Qg!_Igd: In order to provide for the payment of
                            expenses in this Chapter 7 case and to afford general unsecured
                            creditors an opportunity to participate in any recovery from the sale
                            of the Property, the Secured Creditor has agreed that: (l) if the
                            Winning Bid Amount is less than the allowed amounts owing to the
                            Secured Creditor, then the Trustee will receive (a) 5% of the
                            Winning Bid Amount plus the Listing Agent's Commission, or (b)
                            5Yo of the Reserve, in the event the Secured Creditor enters the
                            winning bid (collectively, the "Standard Carve-Out"); provided
                            however that the Standard Carve-Out shall never be less than
                            $7,500.00, exclusive of the Listing Agent's Commission, nor shall
                            it exceed $50,000.00, exclusive of the Listing Agent's Commission;
                            (2) if the Winning Bid Amount exceeds the amounts owing to the
                            Secured Creditor, then the portion which exceeds the amounts
                            owing to the Secured Creditor and any valid and substantiated junior
                            secured lienholder (the "Surplus") shall be retained by the Trustee
                            and no carve-out shall be paid; however, if the Surplus is less than
                            the Standard Carve-Out set out above by any amount ("Short
                            Surplus Amount") then the Secured Creditor consents to paying the
                            Trustee an amount equal to the Shorl Surplus Amount plus the
                            Surplus; and (3) the Trustee shall be reimbursed by the Secured
                            Creditor for any liability insurance expenses incurred by the Trustee.

                                   Back-Up Bidder: ADC shall be authorized, but not
                            required, to accept the second highest bid submitted during the
                            Auction as a "back-up" bid in the event that the winning bidder fails
                            to consummate the sale transaction.3

                            .        ft!g!)@.!!s,:     Promptly following the closing of the
                            Auction, the winning bidder shall execute a sale agreement or other
                            applicable sale documents as required by the Trustee (the "Sale
                            Documents").

         14.      Accordingly, the Trustee submits that the sale of the Property pursuant to the above

Auction process is reasonable under Section 363(b) of the Bankruptcy Code.

         B        The Sale of the Propertv Should Be Anproved Free and Clear of All
                  Interests

         15.      Pursuant to Section 363(f) of the Bankruptcy Code, the Trustee may sell property

free and clear of any interest in such property in an entity other than the estate                   if (1) permitted

3Acceptance of a "back-up" bid and proceeding to consummate a transaction with the "back-up" bidder shall be
without prejudice to any claim of the Trustee against the winning bidder for failing to proceed. All rights are reserved.



                                                            6
                    Case 18-17772-LMI              Doc 37        Filed 10/08/18        Page 7 of 14



under applicable non-bankruptcy law; (2) the party asserting such interest consents; (3) the interest

is a lien and the purchase price at which the property is to be sold is greater than the aggregate

value of all liens on the property; (4) the interest is the subject of a bona fide dispute; or (5) the

party asserting the interest could be compelled, in a legal or equitable proceeding, to accept                     a


money satisfaction for such interest. See In re Smart World Techs., LLC, 423                    F   .3d 166, 169 n.3

(2d Cir. 2005) ("Section 363 permits sales of assets free and clear of claims and interests . . . It

thus allows        purchasers to acquire assets ffrom a debtor] without any accompanying
liabilities.");    see also In re   MMH Auto. Group, LLC,385 B.R. 347, 367 (Bankr. S.D. Fla. 2008).

            16.     The Trustee states that he shall satisfy Section 363(f)(2) of the Bankruptcy Code

because the Secured Creditor consents               to a sale of the property under Section 363(t)(2) of the

Bankruptcy Code, free and clear of all liens, claims, encumbrances, and interests.

            17.     The Trustee requests that any creditor (other than the Secured Creditor) asserting

an interest or secured claim against the Property-including but not limited to all creditors listed

in the Debtor's Schedule D-after proper notice is given, be required to timely assert                           and

substantiate the basis       for such asserted interest or secured claim by filing and serving responsive

papers no later than       five (5) days prior to the hearing on this Motion, or the Court will authorize

the sale of the Property free and clear of any such asserted interest or security interest, with such

claims, at best, being treated as general unsecured claims.a Failure to object after proper notice

and opportunity to object is deemed consent. See BAC Home Loans Servicing ZP v.                        Grassi,20ll

WL 6096509 (1st Cir. BAP Nov. 21, 20II); Citicorp Homeowners Servs., Inc. v. Elliott, 94 B.R.

343 (E.D. Pa. 1988); In re Gabel, 61 B.R. 661 (Bankr. W.D. La. 1985); Futuresourse LLC                            v.




4
    The Trustee reserves the right to dispute the alleged amount of any such clairns



                                                             7
                Case 18-17772-LMI        Doc 37       Filed 10/08/18          Page 8 of 14



Reuters   Ltd.,3l2 F.3d 281 (7thCir.); In re Harbour   E. Dev., Ltd.,2012WL1851015, at* 12 (Bankr.

S.D. Fla., May 21,2012).

          18.   Accordingly, under Section 363(f)(2) of the Bankruptcy Code, the Trustee seeks

authority to sell the Property free and clear of all liens, claims, encumbrances, and interests.

          19.   The Secured Creditor agrees to pay at closing (1) all outstanding real estate taxes,

including any prorated amounts due for the current tax year; (2)         if   applicable, the lesser of any

HOA fees accrued post-petition or the equivalent to twelve months'               assessments; and    (3) all

closing costs excluding professional fees. Any payments by the Secured Creditor as stated herein

shall be subject to any and all limitations on the Secured Creditor's liability fbr any fees and costs

under applicable law.

          C.    The Sale Will Be Und             bv the Rrrver in Good Faith

          20.   Section 363(m) of the Bankruptcy Code protects a good faith purchaser's interest

in property purchased from a debtor notwithstanding that the sale conducted under Section 363(b)

was later reversed or modified on appeal.

          21.   The sale should be found to have been in good faith if the Trustee can demonstrate

the transaction occurred at arm's-length and without fraud or   collusion.      See Kabro Assocs.   of llest

Islip, LLC v. Colony Hill A,ssocs. (ln re Colony Hill Assocs.),    lll    F.3d 269,276 (2d Cir. 1997)

("Typically, the misconduct that would destroy a purchaser's good faith status at a judicial sale

involves fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to

take grossly unfair advantage of other bidders." (citation omitted)); see also In re Lorraine Brooke

Associates, Inc., No. 07-126412007 WL2257608 (Bankr. S.D. Fla. Aug.2,2001) (holding thata




                                                  8
                 Case 18-17772-LMI        Doc 37        Filed 10/08/18      Page 9 of 14



sale was entitled to the protections   of Section 363(m) of the Bankruptcy Code when it was based

upon arm's length bargaining and without collusion).

          22.    The Trustee asserts that the sale of the Property pursuant to the Auction will utilize

a competitive and transparent marketplace that facilitates an arm's-length sale without fraud or

collusion. Accordingly, the Trustee respectfully requests that the Court find that the purchaser(s)

will   be entitled to the protections of Section 363(m) of the Bankruptcy Code.

         23.     The Trustee further states that:

                 (a)     the Trustee has reviewed the tax implications of the proposed Sale;

                 (b)     the Trustee has determined, based upon a review of the Debtor's schedules

         and information derived from the 341 meeting, that there    will   be a meaningful distribution

         to allowed creditors   based upon the understanding that the       final sale price and the total

         dollar amount of claims to be filed in this case are both unknown and can only be estirnated

         at this time; and

                 (c)     given the information available at this time, the Trustee has made            an

         educated evaluation and determined that the proposed Sale is in the best interest of the

         estate and its creditors.




                                                    9
             Case 18-17772-LMI        Doc 37     Filed 10/08/18    Page 10 of 14



                                        CONCLUSION

       WHEREFORE, the Trustee respectfully requests that the Court enter orders approving

the sale of the Property pursuant to Section 363 of the Bankruptcy Code.

       DATED this 8tr'day of October 2018.


                                            Respectfully submitted,

                                            /s/ Drew M Dillworth
                                            Drew M Dillworth, Trustee
                                            ddrlhrya4!@sjlealusvygaver.com
                                            Museum Tower Building, Suite 2200
                                             150 West Flagler Street
                                            Miami, Florida 33130
                                            Telephone: (305) 789-3200
                                            Facsimile: (305) 789-2615
                                CERTIFICATE OF SERVICE

        I I{EREBY CERTIFY that on October 8th,2018, the foregoingChapter 7 Trustee's Motion
to Sell Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to
l1 U.S.C. S 363(b), (/) and (m) was electronically filed with the Court and served on all parties
listed below and on the attached Mailing Matrix:

       Shellpoint, P.O. Box 10826, Greenville, SC 29603
       Auction.com, LLC, 1 Mauchly,Irvine, CA92618
       Chase Mortgage, P.O. Box 24696, Columbus, OH 43224
       Baptist Hospital, Inc., 8900 North Kendall Drive, Miami, FL 33176


                                            /s/ Drew M Dillworth
                                            Drew M Dillworth, Trustee




                                               10
                                          Case 18-17772-LMI        Doc 37           Filed 10/08/18   Page 11 of 14
Label Matrix      for local noticing                   ,tPMorgan Chase Bank, National Association        Oclen Loan Servicing, LIC
113C-1                                                 Shapiro, Fishnan I Gache, llP                     Roberlson, Anschulz         I Schneid, P,[
Case 18-U772-[MI                                       C/0 tindsey Savastano                             6409 Congress         Ave,suite #   100

Soulhern    District of Florida                        2424 N. Federal llighway                          Boca Raton,      Ft    33{87-2853
Miami                                                  Suite 360
Mon   Ocl 8 11:13:14       EDT 2018                    Boca Raton, l'1, 33431-7701

Synchrony Bank                                         ARS                                               ArneriCredit/GM Financial
PM Receivables Management, [[C                         P0 Box 8568                                       AtLn: Bankruptcy
c/o Valerie SrniLh                                     Coral Springs,    i't   33075-8558                Po Box 183853
P0 Box    41021                                                                                          Arlinglon,      TX 76095-3853
Norfolk,    VA 23541-1021



AmeriCredit/GM Financial                               (p)BANK 0F AI'IERICA                              Central l'inancial Conlrol
Po Box 181145                                          P0 Box 982238                                     P0 Box   66044

Arlinglon, lX       ?5095-1145                         Er    PASo TX ?9998-2238                          Anahein, CA 92815-6044




Chase Card Services                                    Chase Card Services                               Chase Morlgage
Correspondence Depl                                    Po Box 15298                                      3415   Vision Dr
Po Box    15298                                        I{ilnington,   DE 19850-5298                      Colunbus, 0H 4321F6009
lfilmington, Dt      19850-5298




Chase Morlgage                                         Chase Mtg                                         Checksyslems
P,o, Box 24696                                         P.o. Box 24696                                    7805 Hudson Rd
Colunrbus, 0l{ 43224-0596                              CoJ.umbus, 0ll 43224-0596                         Saint PauI,      MN 55125-1?03




Child Support Enforcenment                             Citibank/Ihe Home Depol                           Citibank/Ihe llone Depol
P0 Box    8030                                         Cenlralized Bankruplcy                            Po Box   5497

Tallahassee,      Ft   32314-8030                      Po Box 790034                                     Sioux Falls, SD 57117-649?
                                                       St Louis,    M0 63179-003{




Citicards                                              Citicardg                                         Citinortgage
Citicorp Credit Services/Atlnr Centraliz               Po Box 6241                                       Citinrorlgage Corp
Po Box 7900{0                                          Sioux Ealls, SD 5?117-52{1                        1000 Technology Dr
Saint louis, M0 631?9-0040                                                                               0'Eallen,    l.l0 53368'2240




Cilimorlgage                                           Comenitycb/toyota Visa                            (p) INIERI{AI REVENUE SERVICE

Po Box    9438                                         Po Box 182120                                     CTNTMIIUED INSOTI/ENCY         OPERATIONS

Gaithersburg, t'lD 20898-9438                          Columbus, 0H 43218-2120                           P0 Box 7346
                                                                                                         PIIITADEI.PHIA PA 19101-7345




(p)DIscOvER       I'INNlcIAl   SERVICES   tt0          Discover Financial                                Eldorado Frn
P0 Box 3025                                            Po Box 3025                                       Po Box   94498

Ml{   ATBANy 0H 43054-3025                             Nerr   Albany, 0ll 4305{-3025                     Las Vegas,      llv   89193-4498




Equifax                                                Experian                                          Fedloan Servicing
Po Box 740241                                          Po Box 2002                                       Attenlion: Bankruptcy
Atlanta, cA       303?4-0241                           trllen,   TX 75013-2002                           Po Box   59184
                                                                                                         Harrisburg, PA 17106-918{
                                              Case 18-17772-LMI            Doc 37        Filed 10/08/18        Page 12 of 14
!edloan Servicing                                          Florida Departmenl 0f         Revenue                   Galeria     II    Condo   Assosiation
Pob 60610                                                  5050  }l Tennegsee Sl                                   c/o Top Service Properly l'lanagenent, [[C
Harrisburg, PA 17105-0610                                  [allahassee, fI 32399-0100                              5901 Nll 151       Street   #100
                                                                                                                   llialeah,   I'1, 33014-2{28




Gulf Coasl CollEction Bureau                               HRRG                                                    IRS Centralized Bankruptcy Departnenl
P0 Box 21239                                               Po 8ox 5405                                             P0 Box 7345
Sarasota, EL 34216-4239                                    Cincinnali, 0H 45273-0001                               Philadelphia, PA          19101-7346




Inpatient Consultants of             FL                    InpaLient ConsullanLs of Florida, Inc                   Moni
P0 Box 844911                                              86 Sl{ 27th Ave                                         Dept CH 8528
los Angeles,         CA 90084-4911                         Miami,    Fl    33134                                   Palatine, I1        50055-0001




Navient                                                    Navient                                                 Navient
Alln:      Bankruptcy                                      Po Box 3229                                             Po Box    9500
Po Box 9500                                                Wilmington, DE 19804-0229                               Wilkes Barre, PA 18773-9500
l{ilkes-Barre,        PA 18773-9500




(p)   NIssAll !,l0l0R AccEPTAllct         CORP0RATI0N      Nissan    llolor   Acceplance    corp/Infinity Lt       0cwen Loan     Servicing,        [Ic
Loss    REcovERy                                           Attn:    Bankruptcy                                     1561    l{orthington Rd
P0 Box 660365                                              Po Box 660360                                           West PaIm Beach,          F[   33409-6493
DAilAS      IX   ?5266-0366                                Dallae,    TX 75266-0350




0cwen Loan        Servicing, Llc                           Office of the       US Trustee                          One}lest Bank Morlgage Servicing
Atln   :   Research/Bankruptcy                             51 S,tl,   lst   Ave,                                   6900    Beatrice Dr
1661 Worthington Rd Ste i00                                Suite    1204                                           Kalamazoo, MI 49009-9559
I{esl Palm Bch, Fl 33{09-6493                              liliami, F[ 33130-1614



Onellest Bank Mortgage Servicing                           Palnetto General Hospital                               Palmetto General Hospilal
Alln:      Bankruptcy Dep!, 0nel{esl Bank, a d             P0 Box 741185                                           PoB 830913
P,0, Box      7055                                         Allanta,    CA 30374-1185                               Birmingham,       Al   35283-0913
Pasadena, CA 91109-7055




Paypal Credit                                              Prudential Insurace       Company   of   Anerica        RGS    Financial, Inc
P0 Box 105558                                              P0 Box 13575                                            P0 Box 852039
Atlanta,      CA 30348-5658                                Philadelphia, PA 19175-3676                             Richardson, lX ?5085-2039




Roy Diaz                                                   sYNCB/BRltart                                           SYNCB/BMart
19312      tlesl lake    Dr                                Attn:   Bankruplcy                                      Po Box 955035
Hialeah,      ft 33015'2243                                Po Box 965060                                           0rlando,    i'l   32895-5035
                                                           0rlando, l'1, 32896-5060



Shapiro, Fishnan I Gache, l[P                              Syncb/Roorns To Go                                      Syncb/Rooms To Go
2424 Norlh Federal Highway, Suile               360        Abln; Bankruptcy                                        C/o Po Box 955036
Boca RaLon,        Ft   33431-7?01                         Po Box 965060                                           Orlando,    ft
                                                                                                                               32896-0001
                                                           Orlando,    Ft   32895-5050
                                          Case 18-17772-LMI                        Doc 37               Filed 10/08/18      Page 13 of 14
Syncb/   speciali zed                                               Syncb/speciali zed                                               Synchrony Bank/Care Credit
Attn:    Bankruptcy                                                 C/o Po Box 955036                                                950 I'orrer      81vd
Po Box 955060                                                       0rlando, Ft 32896-0001                                           Setlering,       0H {5420-1459
0rlando,    fl    32896-5060




Synchrony Bank/Care Credil                                          Transunion                                                       Universily Accounting Service,       LIC
Attn:    Bankruptcy Dept                                            Po Box 1000                                                      P0 BNox 5856
Po Box 955051                                                       Chesler, PA 19015                                                Carol Sbrean, I1        50197-5855
Orlando,    i'l   32896-5061




Us Dept   0f    Ed/Great Lakes Higher EducaLi                       Us Depl     0f   Ed/Great lakes Higher Educali                   Visa Depl Store National Bank/l'lacy's
2401   Internalional        Lane                                    Atln:    Bankruptcy                                              Attn:   Bankruplcy
lladison,   lll   53704-3121                                        2401    Inleranational            Lane                           Po Box    8053
                                                                    Madison,       I{I   53704-3121                                  lilason, 0H 45040-8053



Visa Dept Store National Bank/Macy's                                }lffnatbank                                                      World 0mni       l'inancial   Corp
Po 8ox   8218                                                       Po Box 94498                                                     Atln:   BankrupLcy
lilason, 0H 45040-8218                                              las   Vegas, NV 89193-4498                                       Po Box    99181?
                                                                                                                                     Mobile, Al 36691-8817



World Omni Financial Corp                                           Drew M    Dil]worth                                              Tatiana Diaz
Po Box 91514                                                        2200 Museum Tower                                                2209 t{esl 7{ Ter Apt 51-A
Mobile, A1 36691-1514                                               150 l{est   l'Iagler         S!                                  Hialeah, l't 33016-6854
                                                                    Miami,    tL    33130-1536




Tinothy S Kingcade          Esq
1370 Coral      Way

Miami, F[ 33145-2960




                            the preferred nailing address (p) above has been substituled for the following entity/entities as so specified
                            by said entily/entitieg in a Notice of Address filed pursuant to 11 U,S,C. 342(f) and I'ed.R.Bank,P. 2002 (g) (a),


Bank 0f America                                                     (dlBank   0f     Anerica                                        Department     of the lreasury
Atln: Bankruptcy                                                    Po Box 982238                                                   Po   Box   21125
Po Box 982238                                                       EI Paso, TX          79998                                      Philadelphia, PA         19114
EI Paso, TX       79998




Discover financial                                                  Nissan Inf [T
Po Box 15315                                                        8900 Freeport         Pkwy
Wilmington, DE 19850                                                Irving,   TX 75053




                          The   following recipients   may   be/have been bypassed         for notice due to   an undeliverable   (u) or duplicate (d)       address,
                                Case 18-17772-LMI             Doc 37   Filed 10/08/18   Page 14 of 14
(u)I{ells !'argo Bank, National AssociaLion   as   (u)Miami                                 End   of label llaLrix
                                                                                            llailablerecipienls      75
                                                                                            Bypassed   recipienls     2

                                                                                            Tota1                    11
